                                              Case 5:18-cv-05814-BLF Document 76 Filed 08/01/19 Page 1 of 3




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     POYNT CORPORATION,                                  Case No. 18-cv-05814-BLF
                                   8                     Plaintiff,
                                                                                             ORDER GRANTING PLAINTIFF’S
                                   9               v.                                        ADMINISTRATIVE MOTION TO FILE
                                                                                             UNDER SEAL
                                  10     INNOWI, INC.,
                                                                                             [Re: ECF 73]
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiff’s administrative motion to file under seal a small portion of an

                                  14   exhibit to Defendant’s motion to dismiss (ECF 53-5). ECF 73. For the reasons stated below, the

                                  15   motion is GRANTED.

                                  16     I.     LEGAL STANDARD
                                  17            “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  18   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of
                                  19   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  20   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  21   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  22   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  23   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  24   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  25   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  26   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.
                                  27            Parties moving to seal documents must also comply with the procedures established by

                                  28   Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-5(b), a sealing order is appropriate only upon a request
                                              Case 5:18-cv-05814-BLF Document 76 Filed 08/01/19 Page 2 of 3




                                   1   that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                   2   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek

                                   3   sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b).

                                   4   In part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly

                                   5   tailored to seal only the sealable material” which “lists in table format each document or portion

                                   6   thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the

                                   7   document” that indicates “by highlighting or other clear method, the portions of the document that

                                   8   have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the

                                   9   filing of the Administrative Motion to File Under Seal, the Designating Party must file a

                                  10   declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material

                                  11   is sealable.” Civ. L.R. 79-5(e)(1).

                                  12    II.     DISCUSSION
Northern District of California
 United States District Court




                                  13            The Court has reviewed Plaintiff’s sealing motion and its declaration in support thereof.

                                  14   The Court finds that Plaintiff has articulated compelling reasons to seal the requested portion of

                                  15   the submitted document. The proposed redaction is narrowly tailored. The Court’s ruling on the

                                  16   sealing request is set forth below:

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
                                              Case 5:18-cv-05814-BLF Document 76 Filed 08/01/19 Page 3 of 3




                                   1     ECF          Document         Portion(s)            Result              Reason(s) for Sealing
                                                                        to Seal
                                   2     53-5      Exhibit 4 to the       8:5-8      GRANTED.                 The document contains a list
                                                   Declaration of                                             of third parties to whom
                                   3
                                                   Luc                                                        Poynt has disclosed one or
                                   4               Dahlin In                                                  more of its trade secrets.
                                                   Support of                                                 This list reveals the identity
                                   5               Defendant                                                  of certain entities with
                                                   Innowi, Inc.’s                                             whom Poynt has
                                   6               Motion to                                                  collaborated. The fact of
                                                   Dismiss                                                    that collaboration is not
                                   7
                                                   Pursuant to                                                public knowledge and is, in
                                   8               F.R.C.P.                                                   many cases, covered by
                                                   12(b)(6) and                                               NonDisclosure Agreements.
                                   9               Motion to Strike                                           The publication of this
                                                   Pursuant to                                                information would be
                                  10               F.R.C.P. 12(f)                                             harmful to Poynt as it would
                                                                                                              permit Poynt’s competitors
                                  11
                                                                                                              and/or others access to
                                  12                                                                          information about its
Northern District of California




                                                                                                              collaborators and potential
 United States District Court




                                  13                                                                          collaborators, and thereby
                                                                                                              gain an unfair competitive
                                  14                                                                          advantage in developing
                                  15                                                                          competing products. Tanaka
                                                                                                              Decl. ¶¶ 3–4, ECF 73-1.
                                  16

                                  17   III.     ORDER

                                  18            For the foregoing reasons, the sealing motion at ECF 73 is GRANTED. Defendant shall

                                  19   file a properly redacted version of the document consistent with this order into the public record

                                  20   no earlier than 4 days and no later than 10 days from the filing of this order. Civ. L.R. 79-5(e)(2).

                                  21

                                  22

                                  23

                                  24            IT IS SO ORDERED.

                                  25

                                  26   Dated: August 1, 2019

                                  27                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  28                                                    United States District Judge
                                                                                         3
